Case: 21-51223     Document: 00516485802          Page: 1    Date Filed: 09/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 27, 2022
                                   No. 21-51223
                                                                          Lyle W. Cayce
                                                                               Clerk
   Bryan Farish,

                                                            Plaintiff—Appellant,

                                       versus

   Matthew Lynx, Contract Psychiatrist, Kerr County Jail; Ms. J.
   Cavin, Mental Health Supervisor, Kerr County Jail; Andrew
   Blizzard, Assistant Jail Administrator, Kerr County Jail; Sylvia
   Foraker, Jail Administrator, Kerr County Jail; Cris Lalonde, Chief
   Deputy, Kerr County Sheriff Department,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:21-CV-680


   Before Haynes, Engelhardt, and Oldham, Circuit Judges.
   Per Curiam:*
          Bryan Farish, Texas prisoner # 2352989, moves for leave to proceed
   in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C. § 1983


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51223      Document: 00516485802           Page: 2    Date Filed: 09/27/2022




                                     No. 21-51223


   complaint with prejudice for failure to state a nonfrivolous claim. This court
   must examine the basis of its jurisdiction, sua sponte, if necessary. Trent v.
   Wade, 776 F.3d 368, 387 (5th Cir. 2015). A timely NOA in a civil case is a
   jurisdictional prerequisite when, as here, the time limit is set by statute. See
   Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 17 (2017); Bowles v.
   Russell, 551 U.S. 205, 214 (2007); 28 U.S.C. § 2107(a). Given that the final
   judgment was entered on November 8, 2021, the notice of appeal was due on
   December 8, 2021.
          The available record shows that Farish dated his notice of appeal on
   November 28, but also included a letter dated December 5 stating that no
   stamps were available. The notice was mailed no earlier than December 14,
   2021, outside of the 30-day window for filing a timely notice of appeal. See
   Fed. R. App. P. 4(a)(1)(A). However, we construe the statements in the
   December 5 letter as a motion under Federal Rule of Appellate Procedure
   4(a)(5)(A) to extend the time to file a notice of appeal.
          Accordingly, this case is REMANDED to the district court for the
   limited purpose of ruling on this motion and determining whether there is
   excusable neglect or good cause to warrant an extension. Upon making this
   finding, the district court shall return the case to this court for dismissal or
   further proceedings, as may be appropriate.




                                          2